STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               March 4, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ALICE A. PROFFITT,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0509 (BOR Appeal No. 2048929)
                   (Claim No. 2001056099)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

COMMUNITY HEALTH ASSOCIATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Alice A. Proffitt, by Edwin H. Pancake, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The West Virginia Office of the
Insurance Commissioner, by Noah A. Barnes, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 1, 2014, in which
the Board affirmed an October 22, 2013, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s May 1, 2013, decision
denying a request for sacroiliac joint injections. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Ms. Proffitt worked as a registered nurse for Community Health Association. On
February 21, 2001, she injured her calf when an IV pole fell and struck her. She filed an
application for workers’ compensation, and the claims administrator held her injury
compensable. Ms. Proffitt initially received conservative care, which included anti-inflammatory
treatment and physical therapy. However, several years later she began to experience burning
and stinging sensations in her left leg and was eventually diagnosed with reflex sympathetic
dystrophy. Following the development of these symptoms, Christopher Martin, M.D., evaluated
Ms. Proffitt. He found that she was not receiving any active treatment for her compensable injury
but was receiving spinal nerve blocks. He believed she had reached her maximum degree of
medical improvement. He also found that her complaints were not consistent with reflex
sympathetic dystrophy and recommended against adding the condition to the claim. The Office
of Judges, however, added reflex sympathetic dystrophy as a compensable condition. Ms. Proffitt
then came under the care of Gregory D’Eramo, M.D., who requested authorization for several
pain treatments including a spinal cord stimulator. The claims administrator rejected these
requests, and although she initially protested the decision, Ms. Proffitt eventually withdrew her
objection to these denials. Bill Hennessey, M.D., then evaluated Ms. Proffitt and determined that
her left leg pain was growing progressively worse. He found that she had mild swelling of the
lower leg. However, Dr. Hennessey believed that she had reached her maximum degree of
medical improvement and had fully recovered from her left leg injury and reflex sympathetic
dystrophy. He also found that sacroiliac joint injections should not be authorized because her
lower back condition was not part of the claim. He found that her overall health was significantly
affected by her obesity and tobacco use. Ms. Proffitt then underwent a thoracic spine x-ray which
revealed multilevel degenerative changes and endplate irregularity. An MRI was also taken
which showed a left disc protrusion at the T6-7 level resulting in mild spinal canal stenosis. The
MRI also showed minimal disc bulging at the T7-8 disc. Paul Bachwitt, M.D., evaluated Ms.
Proffitt after these tests. He found that Ms. Proffitt complained of left hip and sacroiliac pain as
well as burning in the lower leg. Dr. Bachwitt, however, found that Ms. Proffitt’s lower leg
contusion had completely resolved. He determined that Ms. Proffitt did not need sacroiliac joint
injections related to her compensable injury. Dr. D’Eramo then wrote a letter to the claims
administrator stating that Ms. Proffitt still required maintenance treatment in the form of
injections to treat the chronic pain associated with her reflex sympathetic dystrophy. On May 1,
2013, the claims administrator denied Dr. D’Eramo’s request for sacroiliac joint injections. On
October 22, 2013, the Office of Judges affirmed the claims administrator’s decision. The Board
of Review affirmed the Order of the Office of Judges on May 1, 2014, leading Ms. Proffitt to
appeal.

        The Office of Judges concluded that Ms. Proffitt did not show by a preponderance of the
evidence that a sacroiliac joint injection was reasonably required treatment for her compensable
injury. The Office of Judges based this conclusion on the letter from Dr. D’Eramo. It found this
letter demonstrated that the injections were related to Ms. Proffitt’s sacroiliac joint, which was
not a compensable condition of the claim. The Office of Judges noted that a left leg contusion
and reflex sympathetic dystrophy were the only compensable conditions of the claim. It
determined that there was no reliable evidence that the requested injections were intended to treat
either of these conditions. The Board of Review adopted the findings of the Office of Judges and
affirmed its Order.
                                                 2
        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Proffitt has not demonstrated that the requested sacroiliac joint injections are
medically related and reasonably required to treat her compensable injury. The record
demonstrates that the compensable injury affected her left calf, and her claim was held
compensable for a calf contusion and reflex sympathetic dystrophy. The evaluations in the record
further demonstrate that Ms. Proffitt has reached her maximum degree of medical improvement
and does not need any additional treatment related to the compensable injury. Although Dr.
D’Eramo’s letter indicates that her need for sacroiliac joint injections is related to her reflex
sympathetic dystrophy, he does not sufficiently support his assertion. The Office of Judges was
within its discretion in finding that the requested injections should not be authorized.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 4, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                3